Lh-l>b.)[\.)

- \l O`\

10
11
12
13
14
15
16
17
18
19
20

21
n 22
23
24
25
26
27
28

Shevin Law Group j if

EricD shevin, Esq (state BarNo. 160103) 11 é:§©
93

StephenJ. Fisch, Esq. (State Bar No. 240774) FEE
Narek Balagyozyan, Esq. (State Bar No. 316606) 6543°;2§ qk 05 2
15260 ventura Bivd., suite 1400 ~ EH/v /vb</.ss 07

Sherman Oaks, CA 91403
Telephone: (818) 784 - 2700
Facsimile: (818) 784 - 2411

 

Attomeys for Defendant

YONG TAE KIM
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
THE UNITED STATES OF AMERICA, Case No. 1:10-CR-0080-DAD-BAM-5
Plaintiff, REQUEST FOR ORDER EXONERATING
’ PROPERTY BOND AND
vs. ,, RECONVEYANCE OF REAL PROPERTY
_ AND ORDER THEREON
YONG TAE KIM,
Defendant.

 

 

Defendant, YONG TAE KIM, by and through his counsel of record, Eric D. Shevin, hereby

moves this court for an order exonerating the property bond posted on behalf of Mr. Kim and for

reconveyance of real property in the above-captioned matter.
On March 3, 2010 the magistrate judge ordered Mr. Kim released from custody under Pretrial

Service’s conditions on a $500,000 property bond (See Docket Entry #17). Real property owned by

1 the 2007 Young J a Kim Family Trust, was posted as collateral for the property bond by trustee

Young Ja Kim (See Docket Entry #28) with Deed #20100314124.
On September 29, 2014, Mr. Kim was sentenced to a total term of 40 months (See Docket
Entry #146) and was ordered to self-surrender by January 10, 2015 (See Docket Entry #161). Since

Mr. Kim has been sentenced and has surrendered in this action, he requests that the court exonerate

 

 

 

REQUEST FOR ORDER EXONERATING BOND AND FOR _1_
RECONVEYANCE OF REAL PROPERTY AND ORDER
THEREON

 

.|>L».>[\)

\OOO\IO\L!I

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

to the order.

the bond previously set by the magistrate judge and reconvey title to the real property securing said
bond. On October 12, 2018, the Young Ja Kim Family Trust recorded deed #201 804145 7
transferring their ownership in the property to Yong Tae Kim. On January 30, 2019, counsel

confirmed with A‘ssistant United States Attorney Laurel J. l\/Iontoya that she did not have an objection

Respectfully submitted,

DATED: Feb. 1, 2019
/s/
ERIC D. SHEVIN,
Attorney for Defendant
YONG TAE KIM

` ORDER

IT IS HEREBY ORDERED that the property bond in the above-captioned case be exonerated

and title to the real property be reconveyed to Yong Tae Kim.

IT IS SO ORDERED.

gm &P Q¥\

UNITED STATES MAGISTRATE JUDGE

 

 

 

 

REQUEST FOR ORDER EXONERATING BOND AND FOR _2_
RECONVEYANCE OF REAL PROPERTY AND ORDER
THEREON

 

